Citation Nr: 9930980	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  98-14 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Amy L. Cox, Attorney


ATTORNEY FOR THE BOARD

C. Hickey, Counsel



INTRODUCTION

The veteran had active service from November 1969 to 
September 1971, and from November 1972 to March 1975.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from the May 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which found that 
new and material evidence had been presented to reopen the 
claim for service connection for a low back disorder, but 
denied entitlement to service connection on consideration of 
the merits.  


REMAND

Subsequent to the statement of the case issued in June 1998, 
and the certification of his appeal to the Board, the veteran 
submitted additional evidence directly to the Board.  
Pursuant to 38 C.F.R. § 20.1304 (1999), any pertinent 
evidence submitted directly to the Board by the appellant 
must be referred to the regional office (RO) for review and 
preparation of a supplemental statement of the case unless 
this procedural right is waived by the appellant.  Inasmuch 
as the veteran did not include a written waiver of 
consideration by the agency of original jurisdiction, the RO 
must be given the opportunity to review this evidence before 
the Board can enter a decision.  Therefore, the case will be 
returned to the RO for review of the additional evidence and 
adjudication of the issue of service connection for a low 
back disability.

Accordingly, the case is REMANDED for the actions listed 
below.  

The law requires full compliance with all orders in this 
remand. Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction may be given a 
lower order of priority in terms of the necessity of carrying 
out the instruction completely.


The RO should review the veteran's claim 
on the basis of all evidence of record, 
to specifically include the evidence 
submitted to the Board in December 1998 
and all applicable law and regulations.  
If any action taken remains adverse to 
the veteran, he and his representative, 
should be provided a supplemental 
statement of the case and the applicable 
time to respond. 


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  The purpose of this REMAND 
is ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action. The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

